



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Fuller, 2012
    ONCA 565

DATE: 20120831

DOCKET: C53172

Winkler C.J.O., Laskin and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Matthew Fuller and Alex White

Respondents

Donna Polgar, for the appellant

Robert C. Sheppard, for the respondents

Heard: April 5, 2012

On appeal from the acquittals entered on December 21,
    2010 by Justice John L. Getliffe of the Ontario Court of Justice.

Laskin J.A.:

A.

introduction

[1]

The police executed a search warrant at the house where the respondents,
    Matthew Fuller and Alex White, lived.  Both admitted to the police that they
    had marijuana and magic mushrooms stashed in a safe in the basement.  They were
    arrested and charged with possession and possession for the purpose of trafficking.

[2]

At trial, they claimed a breach of their right to counsel under s. 10(b)
    of the
Charter
.  The trial judge found a breach, excluded the
    respondents statements to the police and acquitted both of them.  In his
    ruling, the trial judge held that while rights to counsel were given in some
    fashion  there was no implementation afforded.

[3]

On its appeal, the Crown advances three submissions:

(1) the trial judge erred in law in holding that the
    implementation component of the s. 10(b) right had been breached because there
    was no evidence that either respondent had requested counsel;

(2) the trial judge erred in law by excluding the respondents
    statements under s. 24(2) of the
Charter
without any analysis; and

(3) the trial judge erred by dismissing the charges without
    hearing from the Crown.

[4]

I agree with the Crowns first submission.  It is therefore not
    necessary to consider the Crowns other two submissions.  I would allow the
    appeal, set aside the acquittals and order a new trial.

B.

backgrouND facts

(a)

The Police Investigation

[5]

Project Ulverston was a longstanding joint forces investigation of the
    OPP, RCMP and London Police Service.  The investigation led police to believe
    that four suspected drug dealers were living at 238 Sherwood Avenue in London, Ontario. 
    Neither Fuller nor White was one of the four suspects.

(b)

The Execution of the Warrant

[6]

The police obtained a warrant to search 238 Sherwood Avenue and executed
    the warrant in the middle of the night.  The house had an elevated main floor
    and a basement.  On the main floor were four bedrooms, one of which belonged to
    Fuller.  A fifth bedroom, in the basement, belonged to White.  These five
    bedrooms, together with a kitchen, living room and two bathrooms on the main
    floor were rented out as a single tenancy unit.  There was a second separate
    tenancy unit in the basement.

[7]

Four officers  Liptrott, Sutherland, Irwin and Halfpenny  executed the
    warrant at about 3:40 a.m.  The respondents were sleeping.  On entering the
    house, Liptrott, the lead investigator, smelled a strong odour of marijuana and
    saw a bong on the kitchen table.

(c)

Section 10(b) Rights

(i)

Fuller

[8]

There were four occupants on the main floor.  One was Fuller.  They were
    detained in the living room.  At about 3:45 a.m. Liptrott told all four that
    they were under arrest or being detained for conspiracy to possess marijuana
    for the purpose of trafficking.  He then advised them of their right to counsel
    and he cautioned them about making statements to the officers.  He gave
    evidence that each of the occupants indicated that they understood both parts,
    and declined to call a lawyer at that time.  Liptrott said that he gave each
    occupant a copy of the search warrant, explained it and allowed each of them an
    opportunity to read it.

[9]

Fuller acknowledged that he was advised of the reasons for the warrant 
    the police were investigating marijuana trafficking  and shown a copy of the
    warrant.  However, he testified that he was not immediately advised of his
    right to counsel.  He said that he was first read his rights in the kitchen
    40 minutes after the police entered the house, which was 20 minutes after
    Fuller had given one of the officers the key to the safe.  Fuller also said
    that while he was at the house, no officer informed him of his right to consult
    duty counsel.  However, he never testified that he asked to speak to a lawyer.

[10]

Eventually
    Fuller was taken to the police station.  He acknowledged that while there, he
    was reread his right to counsel and that he was given his right to counsel.

(ii)

White

[11]

At
    3:45 a.m. one of the officers, Sutherland, went downstairs and entered Whites
    bedroom.  Sutherland gave evidence that he advised White of his right to
    counsel and specifically of his right to say nothing.  He cautioned White about
    making any statement.  He said that White acknowledged understanding his rights
    and the caution.  According to Sutherland, in answer to the question do you
    wish to call a lawyer now? White answered not now.

[12]

White,
    on the other hand, said that while he was at the house, he was told he was
    under arrest but he was not advised of his right to counsel.  According to
    White, he was only given his right to counsel at the police station.

(d)

The Respondents Statements

(i)

Fuller

[13]

Sutherland
    told Halfpenny that Fuller had the key to the safe.  Halfpenny went upstairs
    and asked Fuller for the key.  Halfpenny said that Fuller first denied knowing
    where it was but eventually produced a set of keys, which were in a desk drawer
    in his bedroom.  Fuller told Halfpenny that the safe belonged to him and
    White.  Halfpenny asked what was in it.  Fuller said that there was a bit of
    weed inside.

(ii)

White

[14]

White
    told Sutherland that there was just some weed and mushrooms in the closet. 
    Sutherland looked in the closet and saw a small safe.  White told him that
    Fuller had the key to the safe.  However, later, around 4:30 a.m., Irwin went
    to the basement, searched Whites bedroom, and found a set of Whites keys, one
    of which opened the safe.

(e)

Contents of the Safe

[15]

Halfpenny
    used Fullers key to open the safe.  Inside he found baggies, packaging
    materials, a digital scale, $80, bags containing a total of 440.92 grams of
    marijuana, a bag containing 207.9 grams of psilocybin, and a film canister
    containing 9.6 grams of cannabis resin.

C.

analysis

Did the trial judge
    err in law in holding that the respondents section 10(b) rights had been breached?

(a)

The Legal Context

[16]

Section
    10(b) of the
Charter
provides: everyone has the right on arrest or
    detention  (b) to retain and instruct counsel without delay and to be informed
    of that right.  The guarantee of the right to counsel in s. 10(b) of the
Charter
imposes three obligations on the police  the first is informational and the
    second and third are implementational: see
R. v. Willier
, 2010 SCC 37,
    [2010] 2 S.C.R. 429, at para. 29:

The purposes of s. 10(b) serve to underpin and define the
    rights and obligations triggered by the guarantee.  In
Bartle
,
    Lamer C.J. summarized these rights and obligations in terms of the duties
    imposed upon state authorities who make an arrest or effect a detention (p.
    192).  Section 10(b) requires the police

(1)   to inform the detainee of his or her right
    to retain and instruct counsel without delay and of the existence and
    availability of legal aid and duty counsel;

(2)   if a detainee has indicated a desire to
    exercise this right, to provide the detainee with a reasonable opportunity to
    exercise the right (except in urgent and dangerous circumstances); and

(3)   to refrain from eliciting evidence from the
    detainee until he or she has had that reasonable opportunity (again, except in
    cases of urgency or danger).

[17]

The
    important point for this appeal is that the polices implementational
    obligations arise only when detainees express a wish to exercise their right to
    counsel: see
Willier
, at para. 30:

The first duty is an informational duty, while the second and
    third duties are implementational in nature and are not triggered until
    detainees indicate a desire to exercise their right to counsel.

(b)

The Section 10(b) Evidence

[18]

The
    trial judge had evidence from four witnesses on whether the police complied
    with their obligations under s. 10(b)  particularly the implementational
    components of s. 10(b)  while the respondents were at 238 Sherwood Avenue:
    Liptrott, Fuller, Sutherland and White.

[19]

Officers
    Liptrott and Sutherland gave their evidence by affidavit.  Neither was
    cross-examined.  The respondents, Fuller and White, testified at trial, as
    apparently the trial judge heard the
voir dire
evidence and trial
    evidence together.  Neither side raised any concerns about the procedure that
    was followed.  I have reviewed all of this evidence earlier.  I summarize it as
    follows:



·

Liptrott said that he advised Fuller of his right to counsel less
        than ten minutes after entering 238 Sherwood Avenue, that Fuller understood his
        rights, and that he expressly declined to call a lawyer.

·

Fuller testified that he was given his right to counsel about 40
        minutes after the police entered 238 Sherwood Avenue but that he was not told
        he could contact duty counsel if he did not have a lawyer.  Fuller did not
        testify that he requested a lawyer.

·

Sutherland gave evidence that immediately after entering Whites
        bedroom, he advised White of his right to counsel and cautioned him. 
        Sutherland asked him if he wanted to call a lawyer and White said not now.

·

White testified that while he was at 238 Sherwood Avenue, the
        police did not inform him of his right to counsel.

·

None of the four witnesses  neither officer and neither
        respondent  testified that either Fuller or White indicated a desire to
        exercise his right to counsel.



(c)

The Trial Judges Ruling

[20]

The
    trial judge found a breach of s. 10(b) of the
Charter
.  He seemed to
    say that the police complied with part of their obligations but not the implementational
    components.

I am not satisfied with respect to the right to counsel, that
    it was given.  The reason I say that is, clearly this was a very sudden entry
    into these premises.  The police were there for something on the order of an
    hour, and while rights to counsel were given in some fashion, and I am
    satisfied with that, it is pretty clear on everyones evidence that there was
    no implementation afforded, which is the second point that has to be covered on
    these matters, particularly where the police were in the premises for as long
    as they were.

[21]

The
    trial judge reiterated this view later in his ruling:

It is clear on the evidence, as I understand it, that they
    believed they had given these young men right to counsel, but it is also clear
    on the totality of the evidence, that nothing was done with respect to
    implementation until they had been under arrest, taken to the police station
    and there (sic) rights were reread and then implementation offered with respect
    to contacting counsel.

[22]

And
    further:

So that while I find the warrant was valid, I am not satisfied
    that the proper rights to counsel and implementation was afforded in the fact
    that there were so many police officers here.  It is my view that they simply
    did not recognize what they had to do here, when they should have.

[23]

The
    trial judge concluded that while the officers were acting in good faith the
    rights of these young men were beached.

[24]

His
    s. 24(2) analysis was perfunctory at best.  He excluded the respondents
    statements and, without considering the other incriminating evidence, dismissed
    the charges.

(d)

Discussion

[25]

Under
    s. 676(1)(a) of the
Criminal Code
, R.S.C. 1985, c. C-46, the Crowns
    right of appeal from an acquittal on an indictable offence is restricted to
    any ground of appeal that involves a question of law alone.  In
R. v.

J.M.H.
, 2011 SCC 45, [2011] 3 S.C.R. 197, the Supreme Court considered
    the parameters of a question of law alone for the purpose of a Crown appeal
    of an acquittal.  Cromwell J., writing for the court, discussed four
    situations.  Two are relevant for this appeal.  It is an error of law to make a
    finding of fact for which there is no supporting evidence, and it is an error
    of law to assess the evidence based on a wrong legal principle.

[26]

With
    this context, I return to the trial judges reasons for finding a breach of s.
    10(b).  His reasons are not as clear as they ought to have been.  He did not
    make express findings of credibility of either officers or of either respondents
    evidence.  And he did not make a clear finding on whether the informational
    component of s. 10(b) had been met.

[27]

However,
    on my reading of the trial judges reasons, implicitly he found that the police
    had met their informational obligation under s. 10(b)  they told Fuller and
    White of their right to retain and instruct counsel without delay and of the
    existence and availability of legal aid and duty counsel.  I say that for these
    reasons.

[28]

First,
    the trial judges finding of a breach of s. 10(b) rests solely on his finding
    that the implementational obligations had not been met.  He acknowledged that
    rights to counsel were given in some fashion.  That suggests informational
    rights were given.

[29]

Second,
    by finding that the respondents were at least partly advised of their right to
    counsel, the trial judge implicitly rejected Whites evidence that he was not
    advised of his right to counsel at all while he was at the house.

[30]

Third,
    the trial judge made no finding that Liptrott or Sutherland lied in his
    evidence when each said he had advised Fuller and White, respectively, of their
    right to counsel.  Indeed, I doubt such a finding would be open to the trial
    judge as neither officer was cross-examined.

[31]

Fourth,
    although the trial judge did find a breach of the implementational component of
    s. 10(b), he did not find a breach of any part of the informational component. 
    Therefore, implicitly, he must have rejected Fullers evidence that he was not
    told he could contact duty counsel.

[32]

If
    my reading of the trial judges reasons is correct and he found that the police
    met their informational obligation under s. 10(b) of the
Charter
, then
    his finding that they breached their implementational obligations was an error
    of law.  Those obligations are triggered only when a detainee indicates a
    desire to exercise the right to counsel.  Yet, there was simply no evidence
    from any witness that either Fuller or White asked for a lawyer or indicated a
    desire to speak to one.  Thus, the trial judges finding of a breach of the
    implementational component of s. 10(b) either rested on a finding of fact for
    which there was no evidentiary support or on the wrong legal principle that no
    triggering request to speak to a lawyer was necessary.

[33]

On
    either basis, the trial judge committed an error of law in finding a breach of
    s. 10(b).  His ruling that the respondents statements should be excluded
    therefore cannot stand.

D.

conclusion

[34]

On
    the ground that the trial judge erred in law in finding a breach of s. 10(b) of
    the
Charter
, I would allow the appeal, set aside the acquittals and
    order a new trial.

Released:
Aug. 31, 2012                                        John
    Laskin J.A.

JL                                                                     I
    agree W.K. Winkler C.J.O.

I
    agree David Watt J.A.


